DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites “wherein the internal surface” however for consistency and clarity this should read --wherein an internal surface--.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Claim 14 recites “the feed tube” however for consistency and clarity this should read --the tube for feeding--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5-7 and 11-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bougamont et al. (US Pat No 5,518,377) in view of Gueret (US Pat No 5,360,145).
Re claim 1, Bougamont et al. show a dispensing head (Figs. 2a-2d) for a system for dispensing a pressurised cosmetic or pharmaceutical product,
said dispensing head comprising a body (6) having a well (mounted onto 3) for mounting said head on a tube (3) for feeding pressurised cosmetic or pharmaceutical product (as Bougamont is for discharging pressurized fluid, Bougamont is fully capable of feeding a cosmetic or a pharmaceutical product) and a housing (made up of the sleeve and insert - see annotated figure) in communication with said well,
said housing being equipped with an insert (see annotated figure) around which a sleeve (see annotated figure) is disposed to form a path for dispensing the cosmetic or pharmaceutical product between said well (mounted onto 3) and a dispensing orifice (see annotated figure) formed in a wall of said sleeve (see annotated figure) that is disposed opposite a wall of said insert (see annotated figure), 
wherein the insert (see annotated figure) has an internal conduit (see annotated figure) forming the dispensing path, 
wherein the wall of the sleeve (see annotated figure) has an external surface intended to be in contact with the cosmetic or pharmaceutical product.

    PNG
    media_image1.png
    553
    591
    media_image1.png
    Greyscale

Bougamont et al. does not teach said external surface comprises metallic copper; wherein the sleeve is produced from synthetic material containing particles of metallic copper, a degree of filling of the particles of metallic copper in the synthetic material being sufficient for the particles of metallic copper to be disposed on the external surface so as to be in contact with the cosmetic or pharmaceutical product to prevent the proliferation of or eliminate contaminants in contact with the surface.
However, Gueret teaches a dispensing head (Fig. 2) including an insert (111) around which a sleeve (110) is disposed to form a path (114) for dispensing cosmetic or pharmaceutical product (abstract), said head being characterized in that the walls of the sleeve has an external surface in contact with the cosmetic or pharmaceutical product, said external surface comprising metallic copper (col. 4, lines 55-60 and col. 5, lines 25-27); wherein the sleeve is produced from synthetic material containing particles of metallic copper (col. 4, lines 55-60 and col. 5, lines 25-27), a degree of filling of the particles of metallic copper (col. 4, lines 58-60) in the synthetic material being sufficient for the particles of metallic copper to be disposed on the surface so as to be in contact with the 
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have the sleeve in Bougamont et al. be produced from synthetic material containing particles of metallic copper as taught by Gueret to avoid any degradation of the product remaining inside (Gueret - col. 5, lines 25-27).
Re claim 5, Bougamont et al. as modified by Gueret demonstrate the dispensing orifice (Bougamont – see annotated figure) is delimited by a peripheral surface that comprises metallic copper (the peripheral surface being a surface of the sleeve).
Re claim 6, Bougamont et al. as modified by Gueret demonstrate the internal surface of the wall of the sleeve (Bougamont – see annotated figure) comprises metallic copper (Gueret - col. 4, lines 55-60 and col. 5, lines 25-27).
Re claim 7, Bougamont et al. as modified by Gueret demonstrate the sleeve (Bougamont – see annotated figure) is reversibly deformable between a closed state (Bougamont – Fig. 2a) and an open state (Bougamont – Fig. 2b) of the dispensing orifice (Bougamont – see annotated figure).
Re claim 11, Bougamont et al. as modified by Gueret show a system (Bougamont – Figs. 2a-2d) for dispensing a pressurised cosmetic or pharmaceutical product (as Bougamont is for discharging pressurized fluid, Bougamont is fully capable of dispensing a cosmetic or a pharmaceutical product), said system comprising a dispensing head (Bougamont – Fig. 2a, 6) according to claim 1 (see above) and tube (Bougamont – 3) for feeding the pressurised cosmetic or pharmaceutical product (as Bougamont is for discharging pressurized fluid, Bougamont is fully capable of feeding a cosmetic or a pharmaceutical product), on which the mounting well (Bougamont – mounted on 3) of said head (Bougamont – 6) is fixed.
Re claim 12, Bougamont et al. as modified by Gueret show a pump (Bougamont – Fig. 2a, 7) that can be actuated by the dispensing head (Bougamont – 6), said pump 
Re claim 13, Bougamont et al. as modified by Gueret disclose the pump is without take-up of air in compensation for the volume of the cosmetic or pharmaceutical product dispensed (Bougamont – col. 4, lines 3-7).
Re claim 14, Bougamont et al. as modified by Gueret above disclose a bottle (Bougamont – col. 3, lines 17-19) containing a product to be dispensed under pressure, said bottle comprising a neck (Bougamont – col. 3, lines 17-19) on which a dispensing system according to claim 11 (see above) is associated so as to put the feed tube (Bougamont – 3) in communication with the product to enable the product to be routed from said feed tube (Bougamont – 3) to the dispensing orifice (Bougamont – see annotated figure).
The modification as presented does not disclose a cosmetic or pharmaceutical product.
However, Gueret explicitly discloses a container containing a cosmetic or pharmaceutical product (abstract).
The substitution of one known element (container containing a cosmetic or pharmaceutical product as shown in Gueret) for another (container in Bougamont) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the container containing a cosmetic or pharmaceutical product in Gueret would have yielded predictable results, namely, a pressurized fluid spray in Bougamont et al. to provide a user with a desired product.
Re claim 15, Bougamont et al. as modified by Gueret disclose the bottle comprises a flexible body (Bougamont – col. 4, line 7) to allow walls of said bottle to move closer to each other.
Re claim 16, the modification of Bougamont et al. with Gueret above does not show the insert is produced from synthetic material containing particles of metallic copper.

Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have the insert in Bougamont et al. be produced from synthetic material containing particles of metallic copper as taught by Gueret to avoid any degradation of the product remaining inside (Gueret - col. 5, lines 25-27).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bougamont et al. (US Pat No 5,518,377) in view of Gueret (US Pat No 5,360,145) and further in view of Weston et al. (US Pat No 5,405,084).
Re claim 8, Bougamont et al. as modified by Gueret do not disclose the dispensing orifice has a maximum dimension that is less than or equal to 0.5 mm.
However, Weston et al. teach that a dispensing orifice with a maximum dimension that is less than or equal to 0.5 mm (col. 4, lines 60-62).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the outlet orifice of Bougamont et al. as modified by Gueret have a maximum dimension that is less than or equal to 0.5 mm as taught by Weston et al. to optimize the size of the spray droplets as they exit the orifice (Weston – col. 4, lines 60-67). 
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bougamont et al. (US Pat No 5,518,377) in view of Gueret (US Pat No 5,360,145) and further in view of Ghavami-Nasr et al. (US Pub No 2011/0186655 A1).
Re claim 9, Bougamont et al. as modified by Gueret discloses all aspects of the claimed invention including that the walls of the insert (Bougamont - see annotated figure) and of the sleeve (Bougamont – see annotated figure) delimit between them a volume intended to contain the cosmetic or pharmaceutical product, but does not teach said volume being less than 0.1 mm3.
3 (paragraph 0062 – walls of the insert and sleeve delimit space 1003 which can have a diameter of 0.5 mm and a length of 0.5 mm to which the volume of a cylinder is calculated with the equation ϖr2h where r is the radius and h is the height (or length) which can be expressed as ϖ x .252 x 0.5 in the case of Ghavami-Nasr and equals a volume of 0.049 mm3).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the volume delimited by the walls of the insert and sleeve of the aerosol spraying device in Bougamont et al. as modified by Gueret to be less than 0.1 mm3 as taught by the aerosol spraying device of Ghavami-Nasr et al. to aide in the break-up of the bubbly flow (Ghavami-Nasr – paragraph 0059).
Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive. Regarding applicant’s arguments against the Gueret reference from the latter half of page 7 through the top half of page 8 in applicant’s remarks, applicant states Gueret “does not teach a sleeve containing copper in the form of “particles” which applicant states are known for one skilled in the art as solid bits with a diameter ranging from typically between a few micrometers to a few tens of micrometer. Such particles are not dissolved in the synthetic material and are not in the ionic form.” However, this is not a definition of a term of art, nor is this a special definition provided in applicant’s disclosure. On the contrary, the term “particle” varies widely in definition throughout physical science, and in 
In light of these remarks, all prior art rejections shall be maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CERNOCH/                Examiner, Art Unit 3752